Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 1 of 28




                           EXHIBIT C
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 2 of 28
                                                          MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                  INVOICE

     To: Mr. Carl Benjamin              Date:         December 4, 2017
                                        Inv. No.:     17520012



          UNITED KINGDOM

                        @        .com


     For professional services rendered                      $   1282.90
     Prior Balance                                          -$     --.00
                                              SUBTOTAL:      $   1282.90

                                            AMOUNT DUE:      $   1282.90


     Detail:     [x] Follows
                 [ ] Omitted


     VIA EMAIL ONLY




                                              PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 3 of 28
     MULLEN P.C.                                           December 4, 2017
                                                       Invoice No. 17520012
                                                                Page 2 of 2

                                 INVOICE DETAIL

     Matter:   Hughes v. Benjamin (17520-001)
     Period:   11/01/2017 through 11/30/2017

     DATE          DESCRIPTION                             QTY         AMOUNT

                   ATTORNEY FEES – WMM
     11/02/2017    Research and draft letter re            0.3    $    135.00
                   defects in service, jurisdiction,
                   merits of claim.
     11/08/2017    Research and draft letter to M. Lee     0.5    $    225.00
                   re consequences of pursuing
                   meritless action.
     11/10/2017    Draft, revise and send                  1.0    $    450.00
                   correspondence to M. Lee.
     11/19/2017    Draft and send response to M. Lee       0.7    $    315.00
                   correspondence; email
                   correspondence with C. Benjamin re
                   same.
     11/24/2017    Review correspondence from M. Lee       0.2    $     90.00
                   to Court; email correspondence with
                   C. Benjamin re same.
     11/27/2017    Email correspondence to C. Benjamin     0.1    $     45.00
                   re service of process and
                   correspondence from Plaintiff’s
                   counsel to Court; email
                   correspondence to M. Lee requesting
                   DMCA notice.
                                      ATTORNEY FEES SUBTOTAL      $ 1260.00

                   COSTS
                   PACER / Federal e-docket /                     $     22.10
                   CourtALERT
                   Copy / print at cost                           $      0.80
                                                COSTS SUBTOTAL    $     22.90

                   ADJUSTMENTS
                   --                                             -$     0.00
                                          ADJUSTMENTS SUBTOTAL    -$     0.00


                                                  INVOICE TOTAL   $ 1282.90




                                               PRIVILEGED & CONFIDENTIAL

                                   wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 4 of 28
                                                          MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                  INVOICE

     To: Mr. Carl Benjamin              Date:         January 3, 2018
                                        Inv. No.:     17520101



          UNITED KINGDOM

                        @        .com


     For professional services rendered                      $   1469.10
     Prior Balance                                           $   1282.90
     Credit (for payments rec’d)                            -$   1282.90
                                              SUBTOTAL:      $   1469.10

                                            AMOUNT DUE:      $   1469.10


     Detail:     [x] Follows
                 [ ] Omitted


     VIA EMAIL ONLY




                                              PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 5 of 28
     MULLEN P.C.                                            January 3, 2018
                                                       Invoice No. 17520101
                                                                Page 2 of 2

                                 INVOICE DETAIL

     Matter:   Hughes v. Benjamin (17520-001)
     Period:   12/01/2017 through 12/31/2017

     DATE          DESCRIPTION                             QTY         AMOUNT

                   ATTORNEY FEES – WMM
     12/06/2017    Review motion for email service;        0.7    $    315.00
                   draft letter response; email
                   correspondence with proposed course
                   of action to C. Benjamin.
     12/07/2017    Skype with C. Benjamin re strategy      1.3    $    585.00
                   and response to motion for
                   alternative service; finalize and
                   file notice of appearance and
                   letter response to Court; email
                   correspondence with opposing
                   counsel, Court, C. Benjamin re
                   same.
     12/17/2017    Review waiver request; execute          0.3    $    135.00
                   waiver of service of summons; email
                   correspondence to Plaintiff’s
                   counsel re same.
     12/22/2017    Review initial pretrial conference      0.9    $    405.00
                   order; email correspondence to C.
                   Benjamin re service, IPTC, motion
                   to dismiss; conference with P. Oh,
                   S. Pearlman re research on motion
                   to dismiss.
                                      ATTORNEY FEES SUBTOTAL      $ 1440.00

                   COSTS
                   PACER / Federal e-docket /                     $     28.50
                   CourtALERT
                   Copy / print at cost                           $      0.60
                                                COSTS SUBTOTAL    $     29.10

                   ADJUSTMENTS
                   --                                             -$     0.00
                                          ADJUSTMENTS SUBTOTAL    -$     0.00


                                                  INVOICE TOTAL   $ 1469.10




                                              PRIVILEGED & CONFIDENTIAL

                                   wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 6 of 28
                                                          MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                  INVOICE

     To: Mr. Carl Benjamin              Date:         February 1, 2018
                                        Inv. No.:     17520102



          UNITED KINGDOM

                        @        .com


     For professional services rendered                      $   4285.30
     Prior Balance                                           $   1469.10
     Credit (for payments rec’d)                            -$   1469.10
                                              SUBTOTAL:      $   4285.30

                                            AMOUNT DUE:      $   4285.30


     Detail:     [x] Follows
                 [ ] Omitted


     VIA EMAIL ONLY




                                              PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 7 of 28
     MULLEN P.C.                                           February 1, 2018
                                                       Invoice No. 17520102
                                                                Page 2 of 3

                                  INVOICE DETAIL

     Matter:    Hughes v. Benjamin (17520-001)
     Period:    01/01/2018 through 01/31/2018

     DATE           DESCRIPTION                            QTY        AMOUNT

                    ATTORNEY FEES – WMM
     01/08/2018     Email correspondence with C.           0.3    $   315.00
                    Benjamin re case update.
     01/12/2018     Draft and revise pre-motion letter;    0.9    $   405.00
                    email correspondence to C. Benjamin
                    re pre-motion submission,
                                            , and
                               strategy.
     01/19/2018     Draft and revise letter motion.        0.8   $    360.00
     01/21/2018     Draft and revise letter motion;        1.5    $   675.00
                    research re fair use dismissals at
                    pleadings stage, assertion of
                    affirmative defenses under Rule 12,
                    arguments in favor of fee award on
                    motion to dismiss.
     01/22/2018     Draft and revise letter motion;        2.9    $ 1305.00
                    research and outline proposed
                    motion to dismiss; email
                    correspondence with C. Benjamin.
     01/26/2018     Teleconference with C. Benjamin re     0.7    $   315.00
                    letter motion,             ,
                                        defense; case
                    law research in support of foreign
                    defendant motion to dismiss; review
                    UK copyright act and European
                    parody/pastiche amendment.
     01/28/2018     Draft and revise letter motion for     1.2    $   540.00
                    conference; email correspondence to
                    C. Benjamin re same.
     01/29/2018     Finalize, file and serve letter        1.0    $   450.00
                    motion; email correspondence with
                    C. Benjamin, opposing counsel.
     01/31/2018     Review short-form order granting       0.2    $    90.00
                    letter motion; email correspondence
                    with C. Benjamin, opposing counsel.
                                       ATTORNEY FEES SUBTOTAL     $ 4275.00
     (cont’d)




                                              PRIVILEGED & CONFIDENTIAL

                                    wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 8 of 28
     MULLEN P.C.                                         February 1, 2018
                                                     Invoice No. 17520102
                                                              Page 3 of 3



     DATE         DESCRIPTION                            QTY            AMOUNT

                  COSTS
                  PACER / Federal e-docket /                        $    4.20
                  CourtALERT
                  Copy / print at cost                          $        6.10
                                               COSTS SUBTOTAL   $       10.30

                  ADJUSTMENTS
                  --                                            -$       0.00
                                         ADJUSTMENTS SUBTOTAL   -$       0.00


                                                INVOICE TOTAL   $ 4285.30




                                             PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 9 of 28
                                                          MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                  INVOICE

     To: Mr. Carl Benjamin              Date:         March 1, 2018
                                        Inv. No.:     17520103



          UNITED KINGDOM

                                 .com


     For professional services rendered                      $   2528.30
     Prior Balance                                           $   4285.30
     Credit (for payments rec’d)                            -$   4285.30
                                              SUBTOTAL:      $   2528.30

                                            AMOUNT DUE:      $   2528.30


     Detail:     [x] Follows
                 [ ] Omitted


     VIA EMAIL ONLY




                                              PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 10 of 28
     MULLEN P.C.                                              March 1, 2018
                                                       Invoice No. 17520103
                                                                Page 2 of 2

                                 INVOICE DETAIL

     Matter:   Hughes v. Benjamin (17520-001)
     Period:   02/01/2018 through 02/28/2018

     DATE          DESCRIPTION                             QTY            AMOUNT

                   ATTORNEY FEES – WMM
     02/01/2018    Review Plaintiff’s response to          0.3    $       135.00
                   letter motion; internal email
                   correspondence re same.
     02/02/2018    Review case law cited in letter;        0.4    $       180.00
                   email correspondence to C. Benjamin
                   re same; email correspondence with
                   opposing counsel.
     02/19/2018    Review scheduling order; email          0.3    $       135.00
                   correspondence with opposing
                   counsel re joint letter and
                   stipulation re authentic videos.
     02/26/2018    Email correspondence to C.              0.5    $       225.00
                   Benjamin; work on joint pretrial
                   submission and scheduling order.
     02/27/2018    Revise and transmit draft joint         1.5    $       675.00
                   filings to opposing counsel; email
                   correspondence to C. Benjamin re
                   same; email correspondence with K.
                   Grant re filings and submissions.
     02/28/2018    Revise and finalize joint               2.6    $ 1170.00
                   submissions; email correspondence
                   with K. Grant re same; review
                   TVEyes decision and research in
                   support of motion to dismiss;
                   prepare for initial conference.
                                      ATTORNEY FEES SUBTOTAL      $ 2520.00

                   COSTS
                   PACER / Federal e-docket /                         $     5.30
                   CourtALERT
                   Copy / print at cost                           $         3.00
                                                COSTS SUBTOTAL    $         8.30

                   ADJUSTMENTS
                   --                                             -$        0.00
                                          ADJUSTMENTS SUBTOTAL    -$        0.00


                                                  INVOICE TOTAL   $ 2528.30

                                              PRIVILEGED & CONFIDENTIAL

                                   wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 11 of 28
                                                          MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                  INVOICE

     To: Mr. Carl Benjamin              Date:         April 2, 2018
                                        Inv. No.:     17520104



           UNITED KINGDOM

                                 .com


     For professional services rendered                      $   8796.30
     Prior Balance                                           $   2528.30
     Credit (for payments rec’d)                            -$   2528.30
                                              SUBTOTAL:      $   8796.30

                                            AMOUNT DUE:      $   8796.30


     Detail:     [x] Follows
                 [ ] Omitted


     VIA EMAIL ONLY




                                              PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 12 of 28
     MULLEN P.C.                                           April 4, 2018
                                                    Invoice No. 17520104
                                                             Page 2 of 3

                                 INVOICE DETAIL

     Matter:   Hughes v. Benjamin (17520-001)
     Period:   03/01/2018 through 03/31/2018

     DATE          DESCRIPTION                           QTY       AMOUNT

                   ATTORNEY FEES – WMM
     03/01/2018    Research and review TVEyes opinion;   0.8   $   360.00
                   email correspondence to C. Benjamin
                   re                      .
     03/05/2018    Review motion letters and             0.7   $   315.00
                   preconference filings; prepare for
                   conference.
     03/08/2018    Prepare for pre-motion conference.    1.1   $   495.00
     03/09/2018    Prepare for and attend conference     2.3   $ 1035.00
                   before Sullivan, J.; email
                   correspondence re same with C.
                   Benjamin, K. Grant; order
                   transcript from SDNY reporters.
     03/12/2018    Review transcript; email              0.6   $   270.00
                   correspondence to K. Grant re same;
                   email correspondence to C. Benjamin
                   re same; research re cases cited by
                   Court.
     03/19/2018    Draft motion to dismiss.              0.7   $   315.00
     03/20/2018    Draft motion to dismiss.              2.3   $ 1035.00

                   ATTORNEY FEES – PDO
     03/21/2018    Review pleadings and transcripts;     7.0   $ 2100.00
                   draft motion to dismiss; draft
                   statement of facts; legal research
                   regarding claims.
     03/23/2018    Draft motion to dismiss; legal        9.5   $ 2850.00
                   research regarding infringement and
                   fair use; draft legal argument and
                   preliminary statement.




                                      ATTORNEY FEES SUBTOTAL   $ 8775.00




                                              PRIVILEGED & CONFIDENTIAL

                                   wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 13 of 28
     MULLEN P.C.                                             April 4, 2018
                                                      Invoice No. 17520104
                                                               Page 3 of 3




                 COSTS
                   PACER / Federal e-docket /                            $    7.80
                   CourtALERT
                   Copy / print at cost                          $           13.50
                                                COSTS SUBTOTAL       $       21.30

                   ADJUSTMENTS
                   --                                                -$       0.00
                                          ADJUSTMENTS SUBTOTAL       -$       0.00


                                                 INVOICE TOTAL       $ 8796.30




                                              PRIVILEGED & CONFIDENTIAL

                                  wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 14 of 28
                                                          MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                  INVOICE

     To: Mr. Carl Benjamin              Date:         May 1, 2018
                                        Inv. No.:     17520105



           UNITED KINGDOM

                         @       .com


     For professional services rendered                      $   6321.10
     Prior Balance                                           $   8796.30
     Credit (for payments rec’d)                            -$   8796.30
                                              SUBTOTAL:      $   6321.10

                                            AMOUNT DUE:      $   6321.10


     Detail:     [x] Follows
                 [ ] Omitted


     VIA EMAIL ONLY




                                              PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 15 of 28
     MULLEN P.C.                                             May 1, 2018
                                                    Invoice No. 17520105
                                                             Page 2 of 3

                                 INVOICE DETAIL

     Matter:   Hughes v. Benjamin (17520-001)
     Period:   04/01/2018 through 04/30/2018

     DATE          DESCRIPTION                           QTY       AMOUNT

                   ATTORNEY FEES – WMM
     04/05/2018    Revise motion brief; email            1.4   $   630.00
                   correspondence to C. Benjamin re
                   same; teleconference re clerk’s
                   office re e-filing of multimedia
                   exhibits; conference with chambers
                   re same.
     04/10/2018    Teleconference with K. Grant re       0.5   $   225.00
                   Plaintiff’s demand, filing of
                   motion record; email correspondence
                   with C. Benjamin re settlement
                   strategy.
     04/11/2018    Email correspondence with K. Grant    0.7   $   315.00
                   re agreement on videos; email
                   correspondence with S. Pearlman, P.
                   Oh re                  and
                   preparation of motion support.
     04/18/2018    Review motion drafts; email           1.7   $   765.00
                   correspondence with S. Pearlman re
                   audiovisual materials, caselaw
                   research, citations.
     04/19/2018    Review and revise motion to           2.4   $ 1080.00
                   dismiss.
     04/20/2018    Revise, finalize and file motion to   3.6   $ 1620.00
                   dismiss, declaration; submit hard
                   copies and audiovisual materials to
                   clerk of court; email
                   correspondence with C. Benjamin re
                   same.

                   PROFESSIONAL FEES – SP (LAW CLERK)
     04/11/2018    Review and create transcripts of      5.0   $   500.00
                   videos; review and bluebook Motion
                   to Dismiss.
     04/12/2018    Research case law pertaining to       4.0   $   400.00
                   Copyright Act section 512 (DMCA).
     04/19/2018    Cite check; work on brief.            4.5   $   450.00
     04/20/2018    Create multimedia exhibits; review    2.3   $   230.00
                   and finalize filing versions.
                                  PROFESSIONAL FEES SUBTOTAL   $ 6215.00


                                             PRIVILEGED & CONFIDENTIAL

                                   wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 16 of 28
     MULLEN P.C.                                               May 1, 2018
                                                      Invoice No. 17520105
                                                               Page 3 of 3



     DATE          DESCRIPTION                            QTY                AMOUNT

                 COSTS
                   PACER / Federal e-docket /                            $     3.10
                   CourtALERT
                   Copy / print at cost;                         $           103.00
                   multimedia production
                                                COSTS SUBTOTAL       $       106.10

                   ADJUSTMENTS
                   --                                                -$        0.00
                                       ADJUSTMENTS SUBTOTAL          -$        0.00


                                                 INVOICE TOTAL       $ 6321.10




                                            PRIVILEGED & CONFIDENTIAL

                                  wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 17 of 28
                                                          MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                  INVOICE

     To: Mr. Carl Benjamin              Date:         June 4, 2018
                                        Inv. No.:     17520106



           UNITED KINGDOM

                                 .com


     For professional services rendered                      $   5670.00
     Prior Balance                                           $   6321.10
     Credit (for payments rec’d)                            -$   6321.10
                                              SUBTOTAL:      $   5670.00

                                            AMOUNT DUE:      $   5670.00


     Detail:     [x] Follows
                 [ ] Omitted


     VIA EMAIL ONLY




                                              PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 18 of 28
     MULLEN P.C.                                              June 4, 2018
                                                      Invoice No. 17520106
                                                               Page 2 of 3

                                 INVOICE DETAIL

     Matter:   Hughes v. Benjamin (17520-001)
     Period:   05/01/2018 through 05/31/2018

     DATE          DESCRIPTION                            QTY        AMOUNT

                   ATTORNEY FEES – WMM
     05/24/2018    Review opposition brief; draft and     3.2    $ 1440.00
                   revise reply.
     05/25/2018    Draft and revise reply; email          1.5    $   675.00
                   correspondence to C. Benjamin.
     05/26/2018    Draft and revise reply.                0.9    $   405.00
     05/27/2018    Draft and revise reply; research re    1.3    $   585.00
                   Campbell standard and progeny.
     05/28/2018    Edit and revise reply; email           0.7    $   315.00
                   correspondence and conference with
                   S. Pearlman re final filing
                   checklist.
     05/29/2018    Work on reply.                         3.6    $ 1620.00
     05/30/2018    Finalize and file reply; email         1.4    $   630.00
                   correspondence to C. Benjamin.

                   PROFESSIONAL FEES – SP (LAW CLERK)
     05/18/2018    Conference with W. Mullen; review      1.3    $   130.00
                   Reddit and Youtube coverage of
                   case; draft overview outline of
                   coverage points.
     05/21/2018    Review opposition brief; outline       4.5    $   450.00
                   reply; draft narrative for argument
                   sections; pull new cases for W.
                   Mullen (cases not cited in
                   principal brief).
     05/22/2018    Review outline and research re         3.5    $   350.00
                   rebuttal.
     05/23/2018    Research in support of reply brief;    5.5    $   550.00
                   conferences with W. Mullen re
                   research.
     05/24/2018    Research, print and review             6.0    $   600.00
                   documents and cases in support of
                   reply; draft, revise and edit
                   reply.
     05/29/2018    Cite check and proofread reply         4.2    $   420.00
                   brief; research re abridgement.
                                    PROFESSIONAL FEES SUBTOTAL   $ 8170.00



                                              PRIVILEGED & CONFIDENTIAL

                                    wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 19 of 28
     MULLEN P.C.                                              June 4, 2018
                                                      Invoice No. 17520106
                                                               Page 3 of 3



     DATE          DESCRIPTION                            QTY            AMOUNT

                 COSTS
                   PACER / Federal e-docket /                        $    3.10
                   CourtALERT
                   Copy / print at cost                              $    9.00
                                                COSTS SUBTOTAL   $       12.10

                   ADJUSTMENTS
                   COURTESY – No charge for law clerk            -$2512.10
                   time / research on reply; waive
                   costs.
                                          ADJUSTMENTS SUBTOTAL   -$2512.10


                                                 INVOICE TOTAL   $ 5670.00




                                              PRIVILEGED & CONFIDENTIAL

                                  wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 20 of 28
                                                          MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                  INVOICE

     To: Mr. Carl Benjamin              Date:         July 3, 2018
                                        Inv. No.:     17520107



           UNITED KINGDOM

                         @       .com


     For professional services rendered                      $      0.00
     Prior Balance                                           $   5670.00
     Credit (for payments rec’d)                            -$   5670.00
                                              SUBTOTAL:      $      0.00

                                            AMOUNT DUE:      $       0.00


     Detail:     [x] Follows
                 [ ] Omitted


     VIA EMAIL ONLY




                                              PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 21 of 28
     MULLEN P.C.                                               July 3, 2018
                                                       Invoice No. 17520107
                                                                Page 2 of 2

                                 INVOICE DETAIL

     Matter:   Hughes v. Benjamin (17520-001)
     Period:   06/01/2018 through 06/30/2018

     DATE          DESCRIPTION                             QTY         AMOUNT

                   ATTORNEY FEES – WMM


                                  PROFESSIONAL FEES SUBTOTAL       $    0.00

                  COSTS
                   PACER / Federal e-docket /                      $    6.30
                   CourtALERT
                   Copy / print at cost                            $    2.50
                                                COSTS SUBTOTAL     $    8.80

                   ADJUSTMENTS
                   COURTESY                                       -$     8.80
                                          ADJUSTMENTS SUBTOTAL    -$     8.80


                                                  INVOICE TOTAL    $    0.00




                                              PRIVILEGED & CONFIDENTIAL

                                   wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 22 of 28
                                                          MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                  INVOICE

     To: Mr. Carl Benjamin              Date:         Sept. 7, 2018
                                        Inv. No.:     17520109



           UNITED KINGDOM

                         @       .com


     For professional services rendered                      $   548.60
     Prior Balance                                           $     0.00
     Credit (for payments rec’d)                            -$     0.00
                                              SUBTOTAL:      $   548.60

                                            AMOUNT DUE:      $   548.60


     Detail:     [ ] Follows
                 [x] Omitted


     VIA EMAIL ONLY




                                              PRIVILEGED & CONFIDENTIAL

                                 wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 23 of 28
     MULLEN P.C.                                                Sept. 7, 2018
                                                         Invoice No. 17520109
                                                                  Page 2 of 2

                                   INVOICE DETAIL

     Matter:     Hughes v. Benjamin (17520-001)
     Period:     06/01/2018 through 06/30/2018

     DATE            DESCRIPTION                             QTY         AMOUNT

                     ATTORNEY FEES – WMM
     8/16/2018       Shepardize cases cited on motion to     1.2     $   540.00
                     dismiss; office conference with
                     associates and law clerks re
                     research on recent district court
                     fair use decisions; memo to file re
                     declination to file supplemental
                     briefing on Lombardo Summary Order
                     (2d Cir. July 6, 2018).
                                    PROFESSIONAL FEES SUBTOTAL       $   540.00

                    COSTS
                     PACER / Federal e-docket /                      $     7.50
                     CourtALERT
                     Copy / print at cost                            $     1.10
                                                  COSTS SUBTOTAL     $     8.60

                     ADJUSTMENTS
                     COURTESY                                       -$     -.00
                                            ADJUSTMENTS SUBTOTAL    -$     0.00


                                                    INVOICE TOTAL    $   548.60




                                                PRIVILEGED & CONFIDENTIAL

                                     wmullen@mullenpc.com | (646) 632-3718
        Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 24 of 28




                                                                                                            INVOICE
                                                                                                             Invoice # 17520307
                                                                                                               Date: 07/03/2019
                                                                                                              Due Upon Receipt


Carl Benjamin


United Kingdom


Hughes v. Benjamin

 Services

Date            Attorney                                Notes                                  Quantity   Discount       Total

 01/09/2019     WM         Teleconference with K. Grant re Judge Sullivan.                         0.10    100.0%       $0.00

 01/28/2019     WM         Email correspondence with C. Benjamin; review Louis CK                  0.40    100.0%       $0.00
                           video.

 05/24/2019     JN         Conference with W. Mullen re caselaw research; review motion            0.40          -     $34.00
                           briefs; review case docket.

 05/24/2019     JN         Conference with W. Mullen re Sargon case, review court                  1.50          -    $127.50
                           documents and begin research for Fair Use statute and relevant
                           caselaw.

 05/29/2019     JN         Review Sargon court documents and begin drafting memo for               2.25          -    $191.25
                           relevant caselaw and statutes

 05/29/2019     JN         Research decisions prior to and after May 30th, 2018, and               3.25          -    $276.25
                           finished memo for Sargon

 05/30/2019     JN         Conference with W. Mullen to review and discuss memo                    0.25          -     $21.25
                           formatting and content structuring.

 06/02/2019     JN         Finished Sargon memo, researched and compiled relevant                  3.00          -    $255.00
                           caselaw into memo. Read and analyzed Shirman case, making
                           comments on it.

 06/03/2019     WM         Review research memo on fair use cases; review case law; email          1.90          -    $855.00
                           correspondence and office conferences with J. Nguyen re
                           research; draft and revise memorandum and letter to Court re
                           supplemental authority; teleconference with chambers re
                           procedures and individual practices post-confirmation to the
                           Second Circuit.

 06/03/2019     JN         Research other circuit courts of appeals decisions regarding fair       1.50          -    $127.50
                           use, then meet with Wes to discuss his supplemental report and
                           how he will use the research I did. Talk about what I need to do




                                                            Page 1 of 3
         Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 25 of 28



                            for the memo. Print out additional S.D.N.Y. cases that may be
                            helpful and discuss our plan moving forward.

 06/04/2019    WM           Review research; draft supplemental authority letter; email             0.80            -      $360.00
                            correspondence to C. Benjamin re same.

 06/04/2019    JN           Add Wes's edits to my version of the memo and complete it,              3.00      100.0%         $0.00
                            adding copies of cases to the final version as well.

 06/07/2019    WM           Finalize and file letter re supplemental authority; email               0.60            -      $270.00
                            correspondence to chambers, opposing counsel re same; email
                            to client.

                                                                                  Line Item Discount Subtotal             -$480.00

                                                                                             Services Subtotal           $2,517.75



 Expenses

 Date                                                    Notes                                               Discount         Total

 03/19/2019    Law Clerk Time - SKP - 2.6 hours - Shepardize cases in briefing for Appellate precedents;       100.0%        $0.00
               review and summarize Seuss case for WMM.

                                                                                  Line Item Discount Subtotal             -$260.00

                                                                                            Expenses Subtotal                $0.00


                                                                                                      Subtotal           $2,517.75

                                                                                                           Total         $2,517.75




Detailed Statement of Account

 Current Invoice

 Invoice Number                     Due On                     Amount Due                   Payments Received           Balance Due

 17520307                          07/03/2019                     $2,517.75                                $0.00          $2,517.75

                                                                                          Outstanding Balance            $2,517.75

                                                                                              Amount in Trust                $0.00

                                                                                   Total Amount Outstanding              $2,517.75




Please make all amounts payable to: Mullen P.C.
PRIVILEGED & CONFIDENTIAL




                                                            Page 2 of 3
         Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 26 of 28



Payment is due upon receipt.




                                      Page 3 of 3
        Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 27 of 28




                                                                                                            INVOICE
                                                                                                                Invoice # 17520308
                                                                                                                  Date: 08/01/2019
                                                                                                                 Due Upon Receipt


Carl Benjamin


United Kingdom


Hughes v. Benjamin

Date            Attorney                                     Notes                                        Quantity            Total

 07/07/2019     JN         Research Judge Koeltl's decision on fair use in the Andy Warhol Foundation            2.00      $170.00
                           case and send a short memo


                                                                                                    Subtotal               $170.00

                                                                                           Invoice Discount                $170.00

                                                                                                                            Courtesy

                                                                                                        Total                 $0.00




Detailed Statement of Account

 Other Invoices

Invoice Number                     Due On                    Amount Due                  Payments Received              Balance Due

 17520307                        07/03/2019                     $2,517.75                               $0.00             $2,517.75


 Current Invoice

Invoice Number                     Due On                    Amount Due                  Payments Received              Balance Due

 17520308                        08/01/2019                          $0.00                              $0.00                 $0.00

                                                                                       Outstanding Balance               $2,517.75

                                                                                           Amount in Trust                    $0.00

                                                                                Total Amount Outstanding                 $2,517.75




                                                          Page 1 of 2
         Case 1:17-cv-06493-RJS Document 43-3 Filed 02/18/20 Page 28 of 28



Please make all amounts payable to: Mullen P.C.
PRIVILEGED & CONFIDENTIAL

Payment is due upon receipt.




                                                  Page 2 of 2
